United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                     December 20, 2005

                                                               Charles R. Fulbruge III
                               No. 05-30261                            Clerk


BARBARA GASPARD; DONNA DUGAS, individually and on behalf of Baily
 Dugas; KELLY DUGAS, individually and on behalf of Baily Dugas;
                           MARK DUGAS,

                                                  Plaintiffs-Appellants,

                                  versus

                  LIBERTY MUTUAL INSURANCE CO; ET AL

                                                    Defendants,

         LIBERTY MUTUAL INSURANCE CO; SEARS ROEBUCK & CO;
            SCHINDLER ELEVATOR CORP, formerly known as
                 Schindler Haughton Elevator Corp,

                                                    Defendants-Appellees.



            Appeal from the United States District Court
                for the Western District of Louisiana
                        Case No. 6:03-CV-1313


Before JONES, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

           The court has carefully reviewed this appeal in light of

the briefs, oral arguments, and pertinent parts of the record.

Having done so, we find no reversible error of law or fact and

therefore AFFIRM for essentially the reasons stated by the trial

court.


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
    AFFIRMED.




2